Citation Nr: 0932735	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-40 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for right knee instability.  

2.  Entitlement to a disability evaluation greater than 10 
percent for degenerative joint disease of the right knee. 

3.  Entitlement to a disability evaluation greater than 10 
percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 
1985.

This matter is before the Board of Veterans' Appeals 
following a March 2008 Board remand.  It was originally on 
appeal from two determinations by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
issued in January 2003 and September 2004.  

The Veteran appeared before the undersigned at a travel Board 
hearing at the RO in January 2009.  A transcript is of record 
and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in March 2008 because the 
Veteran had not received his requested Board hearing.  That 
hearing was held in January 2009.  During the hearing, the 
Veteran's representative noted that the last VA examination 
conducted was two years prior, in February 2007 and requested 
a new examination.  Although the undersigned agreed, and the 
representative submitted a January 2009 statement indicating 
that the Veteran had been granted a 30 day extension to hold 
the file at the RO in order for the Veteran to have an 
examination, the examination was not held.  The Board regrets 
the additional delay, but a VA examination as to all issues 
on appeal is required before further adjudication. 

Further, the record indicates that the Veteran receives 
treatment from the VA medical center (VAMC) in Los Angeles.  
However, the case file does not contain current VAMC records.  
The RO should make efforts to obtain current records and 
associate them with the claims file.  
 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
right knee instability, degenerative joint 
disease of the right knee and degenerative 
joint disease of the left knee.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

2.  The RO should request all of the 
Veteran's VAMC treatment records dated 
after September 2003.  Any records 
obtained should be associated with the 
claims file.  

3.  Thereafter, the Veteran's claims of 
entitlement to disability evaluations in 
excess of 10 percent for right knee 
instability, degenerative joint disease of 
the right knee and degenerative joint 
disease of the left knee should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




